ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_04_FR.txt. 106

OPINION INDIVIDUELLE DE M. AGO

1. Je ne saurais commencer les quelques brèves considérations que je
joins à l’avis consultatif rendu par la Cour en la présente affaire sans indi-
quer au préalable que la lecture du jugement n° 333 du Tribunal adminis-
tratif des Nations Unies n’a pas produit en moi la même impression de
clarté que m'avait donnée l'examen d’autres jugements de la même haute
juridiction. Cette lecture ne m’a pas non plus laissé pleinement assuré
que, dans le cas concret, toute la lumière voulue ait été faite aux fins de la
réalisation d’une parfaite justice. Mais on pourrait m’opposer avec raison
que de telles impressions n’ont pas de véritable rapport avec la tâche res-
treinte qui seule est confiée à la Cour en l’espèce. C’est pourquoi, je m’em-
presse d’ajouter que les prémisses que je viens de poser ne m’empéchent
pas de préciser que je ne vois pas de raison suffisante pour me dissocier de
la réponse négative que la Cour a estimé devoir donner aux deux ques-
tions à elle posées par le Comité des demandes de réformation de juge-
ments du Tribunal administratif.

2. Jestime aussi que le Tribunal n’a en réalité pas manqué de faire
connaître sa pensée sur la question figurant au point | de la demande
d’avis, même s’il l’a fait d’une manière implicite plutôt que directe et
spécifique, et qu’il n’y a donc pas de motif de retenir le grief d’«omis-
sion d’exercice de juridiction» de la part du Tribunal. Cette conclu-
sion me paraît d’ailleurs confirmée par la considération que la véritable
demande avancée par le requérant ne concernait pas tellement la question
de savoir si oui ou non le Tribunal s’était prononcé sur l’existence d’un
éventuel obstacle juridique à son engagement aux Nations Unies, mais
plutôt celle de savoir si, d’après le Tribunal, l'administration des Nations
Unies avait ou non fait bénéficier le requérant de la résolution 37/126
(sect. IV, par. 5), en prenant en considération équitablement sa demande
tendant à obtenir une nomination de carrière. La réponse à la première
question découlait en quelque sorte automatiquement de celle qui était
donnée à la seconde. Sur celle-ci le Tribunal s’est indéniablement pro-
noncé, après avoir précisé que, d’après lui, le défendeur avait le pouvoir
exclusif de décider ce qui constituait une «prise en considération équi-
table», en concluant que, dans l’exercice régulier de son pouvoir discré-
tionnaire, le défendeur avait pris équitablement en considération le cas
du requérant aux fins d’une nomination de carrière et qu’il avait adopté
à ce propos une conclusion négative que le Tribunal a estimée irrépro-
chable. Or, quoi que l’on puisse penser du bien-fondé de cette conclusion,
quels que soient le regret que l’on peut avoir pour la relative fragilité de
l'argumentation produite à son appui et la perplexité que peuvent engen-
drer les divergences qui se sont manifestées sur certains aspects entre les

92
107 DEMANDE DE RÉFORMATION (OP. IND. AGO)

trois membres du Tribunal, je reconnais que la Cour n’a pas à exprimer
de jugement là-dessus. Dans les limites étroites de sa compétence, elle
doit seulement dire si, à son avis, le Tribunal a jugé ou a manqué de
juger, et je n’estime pas que l’on puisse conclure autrement qu’en recon-
naissant qu’il a jugé.

3. D'autre part, je ne saurais non plus me dissocier de la conclusion de
la Cour à propos de la question des «erreurs de droit concernant les dispo-
sitions de la Charte des Nations Unies» que le Tribunal administratif
aurait pu commettre dans son jugement n° 333. Là aussi, à la réflexion,
j'en suis venu à partager l’avis que la réponse doit être négative. Dans ce
contexte spécifique, un point avait initialement retenu mon attention et
continue d’ailleurs de la retenir. Il s’agit du passage du jugement n° 333 du
Tribunal où ce dernier a estimé opportun de reproduire à nouveau la cita-
tion — faite dans son jugement n° 326 — d’une opinion exprimée en 1953
par un délégué au sein de la Cinquième Commission de l’Assemblée géné-
rale et que, sans justification apparente, je pense, le Tribunal a considérée
comme largement répandue. Le présent avis de la Cour fait à ce sujet des
remarques qui me paraissent rétablir la vérité. J’estime, pour ma part,
qu’un examen plus approfondi aurait dû révéler au Tribunal que, vu les
termes dans lesquels elle avait été formulée, une telle opinion ne saurait
être considérée comme compatible avec la prescription de l’article 100,
paragraphe 2, de la Charte ni d’ailleurs avec la notion même de fonction
publiqué internationale. Je puis comprendre les appréhensions que, sur ce
point, le jugement du Tribunal administratif a pu susciter auprès du per-
sonnel. Mais quoi qu’il en soit, ce qui me paraît déterminant, c’est que le
Tribunal, dans son jugement n° 333, ne me sembie avoir tiré de l’opinion
à laquelle il s’est référé aucune conséquence concrètement applicable au
cas d’espéce et préjudiciable au requérant. Or il me paraît clair que le
statut du Tribunal administratif, en prévoyant comme motif possible de
réformation d’un jugement du Tribunal une erreur de droit concernant les
dispositions de la Charte, ne peut avoir eu en vue que les hypothèses où
l'erreur dénoncée aurait eu une influence déterminante sur le contenu
concret d’une conclusion du jugement contraire à une demande du requé-
rant. Dans la présente affaire, tel ne me paraît pas avoir été le cas.

4. Ayant dit ce qui précède, je voudrais maintenant profiter de l’occa-
sion qui m’est donnée pour formuler une observation de principe qui tra-
vaïlle mon esprit depuis longtemps. Je voudrais exprimer le sentiment de
relative insatisfaction que j'éprouve — pas plus d’ailleurs dans l’affaire
actuellement considérée que dans d’autres qui l’ont précédée — chaque
fois que la Cour est requise de donner un avis dans le cadre d’une procé-
dure de réformation d’une décision du Tribunal administratif des Nations
Unies ou d’autres tribunaux similaires. Je ne peux en effet pas m’empé-
cher de penser que la Cour n’est pas vraiment à son aise lorsqu’on lui de-
mande de se prononcer dans des cas de ce genre. Elle est comme prise
entre deux exigences opposées. D’une part, elle doit rigoureusement
éviter de se laisser amener à exercer si peu que ce soit des fonctions qui

93
108 DEMANDE DE REFORMATION (OP. IND. AGO)

pourraient relever d’une cour administrative d’appel, mais qui seraient
absolument incompatibles avec sa nature d’organe judiciaire suprême des
Nations Unies chargé de juger des différends de droit international entre
les Etats. D’autre part, il m’apparaît indéniable que les limites étroites
entre lesquelles les textes statutaires et notamment ceux du statut du Tri-
bunal administratif des Nations Unies circonscrivent — et bien à propos,
je m’empresse de le dire — les possibilités d’appréciation de la Cour dans
les affaires qu’on lui soumet sont telles qu’elles ne la mettent guère en me-
sure d’exercer une influence concrète décisive aux fins de la réalisation
d’une véritable justice administrative.

5. La nécessité de parer aux inconvénients qui peuvent naître des déci-
sions du Tribunal administratif créé pour sauvegarder le respect du droit
dans les rapports réciproques de l’administration des Nations Unies et de
son personnel est apparue dès le début aux promoteurs de cette instance
judiciaire essentielle. C’est pour cela qu’une procédure de réformation a
été envisagée et mise en œuvre. Mais on peut se demander si cette procé-
dure, indéniablement complexe et comportant l'intervention successive et
conjointe de deux hautes instances, est celle qui répond le mieux aux ob-
jectifs concrets poursuivis. L’organe que le système ainsi conçu met immé-
diatement à la disposition de la partie qui s’estime lésée par un jugement
du Tribunal administratif est le Comité des demandes de réformation de
jugements du Tribunal administratif. Font partie de ce Comité les repré-
sentants de tous les Etats Membres du bureau de la dernière en date des
sessions ordinaires de l’Assemblée. Cette composition extrêmement large
et le type de procédure que le Comité applique aux fins de décisions 4
prendre n’évoquent pas tellement la composition et la procédure d’un or-
gane chargé d’exercer des compétences judiciaires. Pourtant ce sont bien
des fonctions judiciaires, ou tout au moins quasi judiciaires, qui lui sont
confiées, telles que: a)trier et examiner les demandes reçues tendant a une
réformation de jugements du Tribunal administratif; b) décider si oui ou
non ces demandes de réformation «reposent sur des bases sérieuses » ;
c) choisir, parmi les différents motifs de recours prévus par le statut du
Tribunal administratif, ceux qu'il estime applicables en Pespéce, en pre-
nant sur lui d’exclure définitivement les autres; d) demander, si tel lui pa-
raît être le cas, un avis consultatif à la Cour internationale de Justice à
propos des motifs retenus. D’autre part, la compétence attribuée à la Cour
de donner, à la suite d’une telle demande, un avis consultatif audit Co-
mité est forcément limitée à certains aspects de droit bien définis, et nul
parmi ceux qui ont le souci de ne pas altérer la nature des fonctions de la
Cour ne saurait sérieusement penser à étendre ces limites. Je dis cela sans
nullement me prononcer sur ce qu’il peut y avoir pour le moins d’étrange,
en termes de logique juridique, dans une procédure qui consiste à de-
mander à un tribunal de statuer par voie d’avis consultatif sur une déci-
sion rendue par un autre tribunal.

94
109 DEMANDE DE RÉFORMATION (OP. IND. AGO)

6. Ce qui me paraît surtout important, c’est de souligner certaines
conséquences de cette situation d'ensemble. Il s’ensuit presque inévitable-
ment que les jugements du Tribunal administratif échappent en définitive
à toute véritable possibilité de réformation par la voie judiciaire, non seu-
lement pour ce qui concerne leurs aspects de droit qui dépassent les li-
mites de la compétence consultative de la Cour, mais surtout pour leurs
aspects de fait souvent très importants. On ne saurait donc dire, à mon
avis, que le système échafaudé ait complètement répondu aux exigences
d’un système de justice administrative qui soit vraiment satisfaisant et qui
garantisse pleinement, comme il se doit et à la fois, les exigences de l’in-
térêt supréme de I’ Organisation et les positions juridiques légitimes des
personnes qui sont à son service. C’est pour ces raisons que j'ai toujours
estimé et que je continue d’estimer que le vrai remède aux inconvénients
indiqués ne saurait être que l'introduction d’un deuxième degré de juri-
diction administrative, autrement dit la création d’une cour compétente
pour revoir les décisions du tribunal de première instance, sous tous leurs
aspects de fait comme de droit, et pour redresser et corriger, le cas échéant,
les vices éventuels qu’elles pourraient contenir. Je ne manquerai pas de
relever que cette cour de deuxième instance pourrait exercer sa compé-
tence à l'égard des décisions de tous les tribunaux administratifs existant
dans le cadre des diverses organisations internationales et réaliser ainsi, à
cet échelon plus élevé, cette unité de juridiction qu’il a paru jusqu’ici diffi-
cile d’établir au premier échelon.

7. Pour conclure ces quelques remarques, j’exprimerai le vœu que les
organes compétents des Nations Unies consacrent leur attention à ces
problèmes et surtout qu'ils aient un jour la volonté nécessaire et disposent
des moyens voulus pour réaliser une réforme adéquate du système en vi-
gueur.

(Signé) Roberto AGo.

95
